In support of its motion pursuant to CPLR 3126 to impose the sanction of preclusion of certain evidence on the ground of the plaintiffs’ alleged spoliation of MRI films dated November 16, 2007, the defendant failed to demonstrate that the plaintiffs were responsible for the loss of the original MRI films, and failed to demonstrate that the plaintiffs’ allegedly negligent loss of a copy of the MRI films deprived the defendant of its ability to establish its defense. Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s motion (see Falcone v Karagiannis, 93 AD3d 632, 634 [2012]; Dessources v Good Samaritan Hosp., 65 AD3d 1008, 1010 [2009]; Cordero v Mirecle Cab Corp., 51 AD3d 707, 709 [2008]). Angiolillo, J.E, Dickerson, Belen and Miller, JJ., concur.